OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury found Appellant guilty of possession of cocaine. The court found the enhancement allegations to be true and assessed punishment at confinement for thirty-five years. The Court of Appeals reversed Appellant’s conviction. Thomas v. State, 807 S.W.2d 786 (Tex.App.—Houston [1st] 1991) (opinion on rehearing).
After further consideration of the petition for discretionary review and the opinion of the Court of Appeals, we have determined that the State’s petition was improvidently granted.
The State’s petition for discretionary review is dismissed.